Citation Nr: 0916179	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-28 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
irritable bowel syndrome (IBS).

2.  Entitlement to an initial compensable rating for 
dermatitis of the neck.

3.  Entitlement to service connection for right knee 
degenerative joint disease (DJD), to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317 or, in the 
alternative, secondary to his service-connected right ankle 
disorder.

4.  Entitlement to service connection for left knee DJD, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317 or, in the alternative, secondary his service-
connected right ankle disorder.

5.  Entitlement to service connection for a left ankle 
sprain, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317 or, in the alternative, secondary to his 
service-connected right ankle disorder.

6.  Entitlement to service connection for muscle pain, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

7.  Entitlement to service connection for insomnia (claimed 
as sleep disturbance), to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1988 to 
February 1996 including service in the Southwest Asia area of 
operations from December 1990 to May 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which granted service connection for residuals, right 
ankle strain, IBS and dermatitis on the neck and assigned 10, 
0 and 0 percent evaluations, respectively, effective July 29, 
2005.  This decision also denied his claims for bilateral 
knee DJD, left ankle strain, muscle pain and insomnia.

The Veteran's claims seeking a compensable rating for 
dermatitis on the neck and to service connection for 
bilateral knee DJD, left ankle sprain and muscle pain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Since the effective date of his award, the Veteran's IBS 
has been manifested by frequent constipation, diarrhea, 
abdominal distress, pain and cramping. 

2.  The Veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

3.  The Veteran has been diagnosed with insomnia, and the 
preponderance of the evidence is against a finding that 
insomnia is related to service.


CONCLUSIONS OF LAW

1.   Resolving all reasonable doubt in the Veteran's favor, 
the criteria are met for a 10 percent rating, but no higher, 
for the IBS.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.114, DC 7319 (2008).

2.  The criteria for service connection for sleeping 
problems, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1117, 1118 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in October 2005 and June 2006 (1) informed the Veteran 
of the information and evidence not of record that is 
necessary to substantiate his claims; (2) informed him of the 
information and evidence that VA would obtain and assist him 
in obtaining; (3) informed him of the information and 
evidence he was expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  

For claims, as here, pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

In cases, as here, where the claims arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection for IBS, and this claim 
since has been granted and he has appealed a downstream issue 
such as the initial disability rating assigned, the 
underlying claim has been more than substantiated - it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the intended purpose of the notice has been 
fulfilled.  Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 
19, 2008).  In any event, here, VA also has complied with the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007), by also apprising the Veteran in the March 2006 
letter of the downstream disability rating and effective date 
elements of his underlying claim, again, keeping in mind that 
his claim initially arose in the context of him trying to 
establishing his underlying entitlement to service connection 
for IBS - since granted.  See also Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).

With respect to his service connection claims, VA also has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007), which states that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the Veteran 's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The RO complied with the requirements in 
Dingess when it sent a VCAA notice letter in March 2006 
discussing the downstream disability rating and effective 
date elements of the claims and then went back and 
readjudicated the claims in the September 2006 statement of 
the case (SOC).  This is important to point out because the 
Federal Circuit Court recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the Veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  He has been represented 
throughout his appeal by an accredited veteran's service 
organization, Veterans of Foreign Wars (VFW), which 
presumably is knowledgeable of the requirements for him to 
establish his entitlement to service connection for muscle 
pain and insomnia as well as a higher rating for IBS.  
Indeed, they made arguments in several statements directly 
addressing the requirements for obtaining this VA benefit.

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all pertinent 
medical records the Veteran and his representative 
identified.  In addition, VA furnished him compensation 
examinations to determine the nature, etiology and severity 
of his muscle pain, insomnia and IBS disabilities.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Accordingly, the 
Board finds that no further assistance is needed to meet the 
requirements of the VCAA or Court.

Governing Statutes and Regulations for Higher Ratings

VA determines ratings for service-connected disabilities by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  Where, 
as here, the Veteran has timely appealed his initial rating, 
the Board must consider his claims in this context - which, 
as alluded to, includes determining whether his rating should 
be "staged" to compensate him for times since the effective 
date of his award when his disabilities may have been more 
severe than at others.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, VA assigns the higher 
evaluation if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, VA resolves any reasonable 
doubt in the Veteran's favor.  38 C.F.R. § 4.3.  Also, VA 
must take into account the Veteran's entire medical history 
and circumstances when determining the appropriate rating.  
See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  

II.  Whether the Veteran is Entitled to an Initial 
Compensable Rating for IBS

The Veteran wants an initial rating higher than 0 percent for 
his service-connected IBS.   More specifically, he contends 
that he experiences frequent abdominal distress, diarrhea and 
constipation.

The RO rated the Veteran's IBS 0 percent disabling under 
38 C.F.R. § 4.114, DC 7319.  Diagnostic Code 7319 evaluates 
irritable colon syndrome (spastic colitis, mucous colitis, 
etc.) and provides a 10 percent evaluation for moderate 
disability, with frequent episodes of bowel disturbance with 
abdominal distress.  VA assigns a 30 percent evaluation for 
severe disability, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  

VA furnished the Veteran a Persian Gulf Registry examination 
in August 2005 to determine whether his IBS is attributable 
to service.  He reported that he spent time in the Persian 
Gulf from November 1990 to May 1991.  During the examination, 
he denied any history for abdominal pain, constipation, 
diarrhea or vomiting.  However, he did note increased 
malodorous flatus.  He also noted bleeding when evacuating a 
constipated stool.  He stated he has seen blood on the toilet 
paper but not in the toilet.  Objective findings indicated 
that his abdomen was flat, soft, and nontender with active 
bowel sounds.  There were no abdominal bruits, masses or 
organomegaly.  There was no inguinal lymphadenopathy or 
cardiovascular tenderness.

VA furnished a more in depth Gulf War examination in April 
2006.  This examiner reviewed the Veteran's pertinent medical 
and other history.  During the examination, he complained of 
constipation alternating with diarrhea.  He stated he takes 
Maalox about twice a week for treatment of the constipation.  
He reported that he has a bowel movement about every other 
day and it is a brown, formed stool usually.  He noted blood 
when he wipes after a hard bowel movement about twice per 
month.  Objective findings indicated that his abdomen was 
flat and firm.  There was no palpable tenderness or sign of 
organ enlargement.  There were no palpable masses or 
hemorrhoids in the rectal vault.  The diagnosis was IBS.

Based on the above, the RO granted service connection for IBS 
and assigned a 0 percent rating (i.e., noncompensable) as 
related to his Gulf War service.  However, the Veteran 
indicated that this condition has become progressively worse 
since his initial rating.

Consequently, VA furnished another VA examination in June 
2007 to determine the current nature and severity of his IBS.  
This examiner reviewed the Veteran's pertinent medical and 
other history.  During the examination, the Veteran 
complained of abdominal cramping, pain and bloating with 
bright red blood noted per stool.  He also noted that he has 
up to 4 stools per month with abdominal bloating and pain.  
He reported complaints of constant constipation and a history 
of abdominal pain but he denied any nausea or vomiting.  He 
described his bowel movements as colicky, crampy, sharp, and 
stabbing with urgency.  These occur frequently and are severe 
for 1 to 2 hours.  He reported that he lost 5 pounds over the 
last 4 months.  Objective findings indicated that his abdomen 
was hard with normal active bowel sounds.  Also, it was 
tender to palpation of the lower abdomen.  He indicated that 
his last bowel movement was 3 weeks ago.  There were no signs 
of bloating or swelling.  VA conducted a colonoscopy in 
February 2007 which was normal.  An EGD in December 2006 
revealed a normal esophagus, gastritis in fundus, body of 
antrum and normal duodenum.  Pathology results demonstrated 
mild chronic inflammation with vascular congestion and mild 
focal vascular ectasia.  X-rays revealed a large amount of 
stool and a normal gas pattern.  His stool cards were normal.

The diagnosis was IBS.  He also reported that he did not miss 
any time from work in the past two years due to this 
condition.  But he did report having to take a break of about 
45 minutes every day.

However, treatment records from the VAMC in Topeka from 
September 2004 to May 2007 make no reference to any 
complaints, treatment or a diagnosis of IBS after service.  

Considering his subjective complaints along with the 
objective clinical findings, there is sufficient evidence for 
concluding the Veteran experiences constipation and frequent 
abdominal distress.  In this regard, the June 2007 VA 
examiner noted that X-rays revealed a large amount of stool 
in his colon as well as reports of frequent abdominal pain, 
diarrhea, cramping and blood in his stool.

Despite the VA outpatient treatment records indicating no 
diarrhea, constipation, or abdominal pain, the June 2007 VA 
examination report is based on the Veteran's description of 
his symptoms which have progressed since his initial VA 
examination in August 2005.  Thus, resolving all reasonable 
doubt in his favor, the Board concludes that the evidence 
warrants a higher 10 percent initial rating for his IBS based 
on findings and complaints of frequent constipation, diarrhea 
and abdominal distress.  38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Code 7319.

The Board further finds, however, that the preponderance of 
the evidence is against a higher 30 percent rating since the 
Veteran has not reported severe diarrhea or alternating 
diarrhea and constipation with more or less constant 
abdominal distress. In this regard, VA records do not 
indicate there evidence of severe IBS, diarrhea or 
alternating diarrhea and constipation with more or less 
constant abdominal pain distress.  Hence, this condition only 
warrants a 10 percent rating under DC 7319.

Extraschedular Consideration

The evidence also does not indicate his IBS causes marked 
interference with the Veteran's employment (meaning above and 
beyond that contemplated by his now higher 10 percent 
schedular rating).  See 38 C.F.R. § 4.1 indicating that, 
generally, the degrees of disability specified [in the rating 
schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Indeed, by his own admission at his June 2007 
VA examination, he has not missed any work in the past two 
years due to his service-connected IBS.  There also is no 
indication he has been frequently hospitalized for treatment 
of his disability,  Instead, all of his evaluation and 
treatment has been as an outpatient, rather than inpatient.  
Therefore, the Board is not obligated to refer this case to 
the Director of VA's Compensation and Pension Service for 
consideration of an extra-schedular evaluation.  38 C.F.R. § 
3.321(b)(1).

Governing Statutes and Regulations for Service Connection 
Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

The definition of an undiagnosed illness is a condition that 
by history, physical examination and laboratory tests cannot 
be attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

III.  Whether the Veteran is Entitled to Service Connection 
for Insomnia

The Veteran contends he has sleep problems as a result of his 
service in the Persian Gulf from December 1990 to May 1991.  

The Veteran's service treatment records (STRs) make no 
reference to complaints, treatment or diagnoses of sleeping 
problems.  In this regard, his separation examination in 
November 1995 noted that his neurologic was normal.  In 
addition, in his Report of Medical History associated with 
his discharge, he checked the box "No' for frequent trouble 
sleeping.  

Indeed, at his initial Gulf War examination in August 2005, 
the Veteran did not indicate he had any trouble sleeping.  
However, at his April 2006 Gulf War examination, he 
complained of sleep disturbances.  He noted that he falls 
asleep quickly but awakens after two or three hours.  As a 
result, he only gets 4 to 5 hours of sleep a night as he 
awakens frequently.  He denied being depressed, anxious or 
having panic attacks.  Objective findings indicated that he 
was alert and oriented times three.  The diagnosis was 
insomnia.

VA treatment records also are negative for evidence of 
sleeping problems.

Because the medical evidence uniformly shows that the 
Veteran's sleeping problems have been diagnosed as insomnia, 
a diagnosed disability, and since insomnia is not an illness 
which the Secretary has determined warrants presumptive 
service connection, service connection for insomnia under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  As such, the Board must consider whether service 
connection may be granted on another basis.

With respect to service connection for insomnia on a direct 
basis, the Board observes that, by his own report, the 
Veteran did not have sleeping problems during service, and 
his sleeping problems did not have their onset until the mid-
2000s, several years following his discharge from active 
duty.  Further, none of the medical evidence even suggests a 
nexus to service.

The Board does not question the sincerity of the Veteran's 
conviction that he has insomnia due to his Gulf War service.  
As a lay person, however, he is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions because such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (2006) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see Duenas v. Principi, 
18 Vet. App. 512, 520 (2004); see also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Since the Veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, and because there is no competent 
medical evidence linking his insomnia to service, the Board 
finds that the preponderance of the evidence is against the 
claim, and thus service connection must be denied.


ORDER

Entitlement to a 10 percent disability rating for IBS is 
granted.

Service connection for insomnia is denied.

REMAND

The Veteran contends that his rash of the neck has become 
progressively worse and exhibits two characteristics of 
disfigurement under DC 7800.

Under DC 7800, VA assigns a 10 percent evaluation when there 
is one characteristic of disfigurement.  VA assigns a 30 
percent evaluation when there is visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes, ears, 
cheeks and lips), or; with two or three characteristics of 
disfigurement.  38 C.F.R. § 4.118, DC 7800. Note 1 lists the 
eight characteristics of disfigurement as: (1) a scar that is 
5 or more inches in length, (2) a scar that is at least one 
quarter inch wide at its widest part, (3) surface contour of 
the scar is elevated or depressed on palpation, (4) the scar 
is adherent to the underlying tissue, (5) the skin is hypo- 
or hyperpigmented in an area exceeding six square inches, (6) 
the skin texture is abnormal, i.e. scaly, shiny, irregular, 
atrophic, etc. in an area exceeding six square inches, (7) 
the underlying soft tissue is missing in an area exceeding 
six square inches, and (8) the skin is indurated and 
inflexible in an area exceeding six square inches.  38 C.F.R. 
§ 4.118, DC 7800 (2008).

Under DC 7806, VA assigns a noncompensable evaluation when 
the skin condition covers less then 5 percent of the entire 
body or less than 5 percent of the exposed areas affected, 
and; no more than topical therapy is required during the 
previous 12 month period.  VA assigns a 10 percent evaluation 
when the skin condition covers at least 5 percent, but less 
than 20 percent of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12 month 
period.  VA assigns a 30 percent evaluation when the skin 
condition covers 20 to 40 percent of the entire body or 20 to 
40 percent of the exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12 month period.  38 
C.F.R. § 4.118.

VA furnished the Veteran a Gulf War Registry examination in 
August 2005 to determine whether his skin disorder is a 
qualifying chronic disability under 38 C.F.R. § 3.317.  He 
reported that he spent time in the Persian Gulf from November 
1990 to May 1991.  During the examination, he complained of a 
chronic fine rash on his neck.  Objective findings indicated 
he had fine bumps similar to those seen with excessive 
heat/sweating during the summer months.  The diagnosis was 
rash of the neck.  

VA furnished a more in depth Gulf War examination in April 
2006.  This examiner reviewed the Veteran's pertinent medical 
and other history.  During the examination, he complained of 
a rash on his neck after he returned from Desert Storm in 
1991.  He described the rash as localized to his neck with 
fine papular bumps that are pruritic.  He noted that the 
condition has flared off and on since 1991.  VA treatment for 
this condition has included over-the-counter lotion that only 
helped to a small degree.  Objective findings indicated 
erythemic papules on both the right and left side.  The area 
of rash on his neck measured 2 by 3 cm on the left and about 
1.3 cm on the right.  He also had some thickened skin which 
has a grey appearance due to chronic scratching.  There was 
no sign of secondary infection.  There were no lesions on his 
face or any other part of his body.  The diagnosis was 
nonspecific dermatitis on the neck, chronic in nature.

VA furnished another compensation examination in June 2007 to 
determine the current nature and severity of his neck rash.  
This examiner reviewed the Veteran's pertinent medical and 
other history.  During the examination, the Veteran 
complained of intermittent flares with extreme pruritic 
symptoms and pain with some slight relief with cortisone 
creams.  Indeed, he reports using hydrocortisone cream 2.5% 
once per day every other day.  Objective findings indicated 
he has patches of papules over the back of his neck with some 
excoriations noted pruritis with spreading to the right side 
of the neck.  Indeed, the examiner noted that this condition 
affects less than 5 percent of his body, 35 percent of his 
neck and between 20 and 40 percent of exposed areas (head, 
face, neck, hands).  As part of the examination, the examiner 
took some photographs of the rash on the left and right side 
of the back of his neck.  

Concerning this June 2007 VA examination, the findings appear 
to be inconsistent - especially considering the accompanying 
picture in the claims file.  In light of this, the Board 
finds that an addendum to the June 2007 VA examination report 
should be obtained from the VA examiner that conducted the 
examination, if available, so as to clarify the extent and 
nature of the rash on his neck.  

With respect to his claims for service connection for 
bilateral knees and left ankle strain, in his VA Form 9 
(Substantive Appeal) and his VA Form 646, the Veteran and his 
representative argued that these claimed conditions are 
secondary to his service-connected right ankle strain.  

First, concerning VCAA notice, the October 2005 and June 2006 
letters of record sent by the RO to the Veteran failed to 
discuss secondary service connection for bilateral knee DJD 
and left ankle strain on the premise that it is proximately 
due to, the result of, or chronically aggravated by his 
service-connected right ankle strain.  38 C.F.R. § 3.310 
(2008).  Therefore, the AMC must issue another VCAA letter 
that is compliant with 38 C.F.R. § 3.159(b)(1).

The medical evidence shows that the Veteran has current 
diagnoses of bilateral knee DJD and left ankle strain.  There 
is no medical evidence, however, addressing whether these 
conditions are due, at least in part, to his service-
connected right ankle strain.  A medical opinion is thus 
necessary to make a determination in this case, see 38 
U.S.C.A. § 5103A(d)(2), and it is incumbent on the Board to 
remand this matter to supplement the record prior to 
adjudicating these claims.  See Wallin v. West, 11 Vet. App. 
509, 513 (1998); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also Mariano v. Principi, 17 Vet. App. 305, 312 
(2003).

With respect to his claim for muscle pain/back symptoms, the 
Veteran's service treatment records (STRs) make no reference 
to complaints, treatment or diagnoses of muscle pain or back 
symptoms.  In this regard, his separation examination in 
November 1995 reflects that his upper and lower extremities 
as well as his spine were normal.  In addition, in his Report 
of Medical History associated with his discharge, he checked 
the box "No' for swollen or painful joints, recurrent back 
pain, painful or trick shoulder or elbow, trick or locked 
knee and foot trouble.  

The record also consists of VA treatment records that are 
negative for reports, treatment or a diagnosis of muscle pain 
or back symptoms.  Moreover, at the Veteran's Gulf War 
Registry examination in August 2005, he did not mention any 
muscle pain or back symptoms.  Indeed, he first complained of 
muscle pain at a Gulf War examination in April 2006.  At this 
examination, he indicated that his muscle pain was mainly in 
his back.  He reported daily back pain which he treated with 
aspirin and back exercises.  Objective findings indicated 
that his spine had a normal alignment and was nontender to 
palpation.  Range of motion testing exhibited lateral bending 
of 30 degrees bilaterally, forward flexion of 90 degrees and 
extension of 20 degrees.  The examiner noted some mild pain 
with range of motion in all planes at endpoints.  However, 
this examiner did not provide any further comment on his 
muscle pain or back symptoms.  As such, VA requires another 
examination to determine whether the Veteran's current muscle 
pain/back problems are a result of a diagnosed illness (see 
April 2006 VA examination) or as an undiagnosed illness due 
to his service in the Gulf War.  Consequently, VA must 
furnish another Gulf War examination to make this important 
determination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA letter notifying 
him and his representative of the type of 
evidence required to substantiate the claim 
for secondary service connection for 
bilateral knee DJD and left ankle strain on 
the premise it is proximately due to, the 
result of, or chronically aggravated by his 
service-connected right ankle strain.  See 
38 C.F.R. § 3.310 (2008).

2.  The AMC should obtain an addendum to the 
June 2007 VA examination report.  The claims 
file must be made available to the examiner, 
and the examiner should indicate in the 
addendum report that the claims file was 
reviewed.

Following a review of the claims file, the 
reviewing examiner (preferably the original 
examiner) is requested to revisit the issue 
of the percentage of the total body area 
affected by the rash, the percentage of his 
neck affected by the rash and the exposed 
areas (head, face, neck and hands) affected 
by the rash.

It is requested that the examiner consider 
and reconcile any additional opinions of 
record or any contradictory evidence 
regarding the above.  A complete rationale 
for any opinion expressed should be 
provided.  The need for further clinical 
examination or testing of the Veteran is 
left to the discretion of the reviewing 
examiner.

3.  Schedule the Veteran for an appropriate 
VA examination. The claims file should be 
made available to and reviewed by the 
examiner.  All necessary tests should be 
conducted.  The examiner should opine 
whether it is at least as likely as not that 
the Veteran's bilateral knee DJD and left 
ankle strain had its onset during active 
service or is related to any in-service 
disease or injury.  The examiner must also 
opine whether it is at least as likely as 
not that the Veteran's bilateral knee DJD 
and left ankle strain was caused by or 
aggravated by his service-connected right 
ankle strain.  The examiner should provide a 
rationale for all conclusions in a legible 
report.

4.  Schedule the veteran for a Gulf War 
examination for his muscle pain/back 
symptoms.  The claims folder must be made 
available to, and reviewed by, the examiner.  
All indicated tests should be performed, and 
all findings reported in detail.  The 
examiner is specifically requested to state:

Whether the Veteran has a current muscle 
pain/back disorder; and, if so, whether said 
disorder is attributable to some medically 
explained (known) illness or injury.  If a 
current muscle pain/back disorder is 
attributable to a medically explained 
(known) illness or injury, the examiner must 
opine as to whether it is at least as likely 
as not that the Veteran's medically 
explained muscle pain/back disorder was 
incurred during active military service.

5.  Thereafter, the AMC should readjudicate 
the Veteran's claims of entitlement to a 
rating higher than noncompensable for a rash 
of the neck as well as his claims of service 
connection for bilateral knee DJD, left 
ankle strain and muscle pain/back symptoms.  
If any benefit sought on appeal is not 
granted in full, the AMC should issue a 
supplemental statement of the case and 
provide the Veteran  an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


